Citation Nr: 1307962	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  09-15 708	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES


1.  Entitlement to an initial increased rating for multi-level degenerative disc disease with small cervical disc bulges, C6-C7 left central disc protrusion, currently rated 10 percent disabling.  

2.  Entitlement to an initial compensable rating for recurrent headaches, associated with multi-level degenerative disc disease with small cervical disc bulges, C6-C7 left central disc protrusion.  

3.  Entitlement to service connection for lumbosacral strain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION


The Veteran served on active duty from July 1996 to July 2000.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for multi-level degenerative disc disease with small cervical disc bulges, C6-C7 left central disc protrusion, assigning a 10 percent disability rating; granted service connection for recurrent headaches, assigning a noncompensable rating; and, denied service connection for lumbosacral strain.  A notice of disagreement was filed in February 2009 with regard to the disability ratings assigned and the denial of service connection.  A statement of the case was issued in April 2009 and a substantive appeal was received in April 2009.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from July 1996 to July 2000.

2.	On March 4, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through her authorized representative, that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran's representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the Veteran or by her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through her authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
ERIC S. LEBOFF
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


